   Case 3:20-cv-03014-RAL Document 5 Filed 08/25/20 Page 1 of 4 PageID #: 21




                           UNITED STATES DISTRICT COURT


                              DISTRICT OF SOUTH DAKOTA

                                     CENTRAL DIVISION



FELY GOODFACE,                                                  3:20-CV-03014-RAL


                      Plaintiff,
                                                      OPINION AND ORDER DISMISSING
                                                      CASE FOR LACK OF JURISDICTION
       vs.



LOWER BRULE SIOUX TRIBE 2020
ELECTION BOARD,LYDIA SAZUE,
CHAIRPERSON; BESSIE LOUDNER,VICE
CHAIRPERSON;D. KAREN JONES,
SECRETARY;FEDELIA SKUNK,BOARD
MEMBER; and JOELLE BATTESE,BOARD
MEMBER,

                       Defendants.




       PlaintiffFely Goodface,proceeding pro se,filed this lawsuit against the Lower Brule Sioux

Tribe 2020 Eleetion Board (Election Board) and several of the Board's members. Doc. 1.

Goodface alleges that the Eleetion Board denied her petition to he a eandidate for the September

1, 2020 Tribal Couneil Eleetion even though she met the eligibility requirements in the Lower

Brule Sioux Tribe's Constitution and Bylaws. Doe. 1. She alleges that the Eleetion Board never

notified her of her disqualification or her right to appeal and that when she inquired about her

petition during a meeting in July 2020, the Eleetion Board again denied her petition and right to
appeal. Doc. 1. Goodface claims that she presented her case to the Lower Brule Sioux Tribal
Council in early August 2020 but that it denied her request to reinstate her candidacy. According
to Goodface, the Election Board, tribal attorney, and some members of the Tribal Council have
   Case 3:20-cv-03014-RAL Document 5 Filed 08/25/20 Page 2 of 4 PageID #: 22




conspired to disqualify eligible candidates from the tribal election. Doc. 1. Goodface asks this
Court to "[ejnforce her eonstitutional right to due process and equal protection" by holding an

"expedited" hearing to determine whether she should be a candidate in the September 1, 2020

Tribal Council Election; to declare the 2020 election process unlawful and to "disqualify" the 2020

Election Board Members for "violating applicable laws of the Lower Brule Sioux Tribe's

members"; and to award her money damages. Doc. 1. Goodface has paid the filing fee but has

moved for appointment of counsel. Doc. 3.

       Assuming Goodface's allegations are true, she has some legitimate complaints against the

Election Board. These complaints, however, are not the kind that may be resolved by a federal

court. Federal courts have limited jurisdiction and may only decide those cases whieh the

Constitution and statutes authorize them to decide. Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994). Federal Rule of Civil Procedure 12(h)(3) allows district courts to

dismiss a complaint sua sponte before service when it is "evident" that the court lacks subject
matterjurisdiction. Evans v. Suter. No.09-5242,2010 WL 1632902, at *1 (D.C. Cir. Apr. 2,2010)

(per euriam). This is such a case.

       Goodface alleges that this Court has federal question jurisdiction^ over her complaint under
the Indian Civil Rights Act(ICRA). Doc. 1 at 1, 5. In Santa Clara Pueblo v. Martinez, 436 U.S.

49(1978), however,the Supreme Court held that ICRA did not create a cause of action to enforce
its civil rights guarantees. li at 69—70. Instead, the only federal relief available under ICRA is

the habeas corpus provision of25 U.S.C. § 1303. Runs After v. United States, 766 F.2d 347, 353



^This Court does not have diversity jurisdiction over Goodface's case because Indian tribes are not
foreign states or citizens of any state. Gaming World Int'l v. White Earth Band of Chippewa
Indians 317 F.3d 840, 847(8th Cir. 2003), and the individual members ofthe Election Board are,
like Goodface, citizens of South Dakota, Doc. 1 at 5.
    Case 3:20-cv-03014-RAL Document 5 Filed 08/25/20 Page 3 of 4 PageID #: 23



(8th Cir. 1985)("[DJespite the substantive guarantees of certain constitutional rights contained in

the ICRA, the only federal relief available under [ICRA] is a writ of habeas corpus, and thus

actions seeking other sorts ofrelieffor tribal deprivations ofrights must be resolved through tribal

forums."(cleaned up and citations omitted)); U.S. ex Re. Kishell v. Turtle Mountain Hons. Auth.,

816 F.2d 1273, 1276 (8th Cir. 1987)(explaining that a federal court has no jurisdiction to enjoin

violations ofICRA or to award damages for a violation of it). Goodface does not claim that she

is entitled to relief under ICRA's habeas provision, and such a claim would fail even if she had.

Lewis V. White Mountain Apache Tribe, No. CV-12-8073-PCT-SRB (DKD), 2013 WL 510111,

at *4—6(D. Ariz. Jan. 24, 2013)(holding that the court lacked subject matter jurisdiction to hear

plaintiffs claim under 25 U.S.C. § 1303 that tribe and its members had deprived him of his liberty

to run for tribal council). And while Goodface's complaint refers to her Constitutional rights to

due process and equal protection, the Equal Protection and Due Process Clauses do not apply to

tribal governments and cannot provide federal question jurisdiction for Goodface's complaint.

Santa Clara Pueblo, 436 U.S. at 55-56; Sac & Fox Tribe of the Mississinni in Iowa. Election Bd.

V. BIA.439 F.3d 832, 835(8th Cir. 2006)(explaining that federal courts will exercise jurisdiction

over cases involving tribal affairs"only when federal law is determinative ofthe issues involved");

see also Sac & Fox Tribe, 439 F.3d at 835(explaining thatjurisdiction to resolve election disputes

between competing tribal councils and to interpret tribal constitutions and laws "lies with Indian

tribes and not in the district courts"(citation omitted)). Because it is evident that this Court lacks

jurisdiction over Goodface's complaint, dismissal under Rule 12(h)(3) is appropriate.

          Accordingly, it is hereby

          ORDERED that Goodface's Complaint, Doc. 1, is dismissed for lack ofjurisdiction. It is

further
Case 3:20-cv-03014-RAL Document 5 Filed 08/25/20 Page 4 of 4 PageID #: 24



  ORDERED that Goodface's Motion to Appoint Counsel, Doc. 3, is denied as moot.



  DATED this        day of August, 2020.

                                    BY THE COURT:




                                    ROBERTO A. LANGf
                                    CHIEF JUDGE
